Title: To Benjamin Franklin from Jean de Neufville & fils, 24 December 1781
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Sir
Amsterdam 24th. Decr. 1781
May It please your Excellency We should now Inform you that we have been so happy after Conferring sundry times with the Owners of the Dutch Ships to have settled that business so far as to have been enabled already to Offer the Goods to his Excellency Mr. Adams to whom they will be deliver’d the moment H. E shall please & find it convenient to receive them.
We Hope both your Excellencys—will be equally satisfied with the terms or Conditions we have made with the Owners of the Ships (whch. being to be sold at publick Sale) are to be indemnified for any loss there might happen and in Consideration of their loss of the Voyage Charges, Insurances &c. &c. Eight thousand Guilders is to be allowed for both Ships, to be divided in proportion this is so moderate a Sum, and so much more reasonable &.— than their first demand, that we could not but be highly Satisfied with having so Well Succeeded, and the more so, as the Honble. Thos. Barclay Esqr. Whose Commercial Knowledge must be indisputable was pleased to approve of the terms When we had the honor to wait on him after the Matter was settled.
As we are to pay the owners (unless you Will give orders to the Contrary) your Excellency will reimburse us as you Shall think proper, being as desirous to make every thing agreable & Convenient to you; as we are to remove every objection to the paymt of the bills though the honnor & Credit of America forbids as much that a doubt should be entertain’d thereon; as our own and Sooner would we take on us, the risk, & Consequence of the Engagemt we have enter’d into with the Owners, by advancing the Whole Money to them, and Wait the equity of Congress to Whom we would appeal for a decision; than not to Intervene in this Manner for the honor of both, as we have not a doubt, Its justice would cause us to be reimbursed of our advances, as much as if they had been made to Mr. Adams for the purchase of the Ships when we Offer’d him any sum for that purpose, in order to put it in his power, to Settle the business in any Manner he pleased.
We have only to reiterate now the Very great Respect, with Which we have the honnor to be Your Excellencys Most Obedt Hble Servt.
John DE Neufville & Son.
His Excellency Dr B Franklin Minister plenipo: at the Court of Versailles
